DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 02/15/2022 has been entered. Claims 1, 6 and 12 have been amended. Claims 1-15 are pending in this application. 

Response to Arguments
Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive/moot because the arguments do not apply to any of the references being used in the current rejection.
First Argument:
As noted above, claim 1 is directed to a method for three-dimensional imaging of a sample. Tinnemans does not disclose three-dimensional imaging at all, much less three-dimensional imaging of a sample. At most, Tinnemans describes two-dimensional imaging of a target, where prior information of the target is used in order to enable phase retrieval.
The Examiner states that the preamble of claim 1 reciting “three-dimensional imaging” is not given patentable weight because it is not mentioned in the body of the claim. The Applicant respectfully disagrees and notes that it is not necessary for the language in the preamble to be in the body of the claim for patentable weight to be given to the preamble. See, e.g., MPEP §2111.02. The Applicant submits that claim 1 recites features of a method that will result in three-dimensional imaging of a sample. It is respectfully submitted that performing digital holographic reconstruction implies that a 
Moreover, the metrology system of Tinnemans does not relate to “three- dimensional imaging of a sample.” Rather, the metrology system in Tinnemans is configured to detect a characteristic of a structure on a substrate, i.e., imaging of a surface which is a two-dimensional object. Thus, for at least the foregoing reasons, Tinnemans fails to anticipate a method for three-dimensional imaging of a sample.
Reply
As the examiner explained on the office action, dated 11/18/2021, the pre-amp is not given a patentable weigh except if used on the claim language. For the Holography, it is defined as a photographic technique that records the light scattered from an object, and then presents it in a way that appears three-dimensional. In other words, the reconstruction step is not clearly implied to be part of the claim body. On the specification, applicant defined the holograph “Thus, the interference pattern may be formed within a wavefront passing the sample in a so-called in-line holography set-up” Which does not imply three-dimensional imaging of the sample.
The examiner provided a note that claim 9 needs to added to claim 1, because following the applicant’s argument, claim 9 is not further limiting claim 1 (112b). 
To help advance the prosecution, the examiner uses 102/103 rejection, 102 under the interpretation that the step of reconstructing/presenting the three- dimensional imaging of a sample is not part of 

Second Argument
Also, as noted above, Tinnemans fails to disclose “receiving a plurality of interference patterns ... wherein each interference pattern is formed by scattered light from the sample and non-scattered light from a light source,” as recited in claim 1.
Tinnemans discloses a metrology method which uses extreme ultra-violet (EUV) spectroscopic reflectometry. A target is illuminated with rays of grazing incidence and a reflected ray is broken into a spectrum and detected by a spectrum detector. Also, higher (non-zero) diffraction orders are detected using a diffraction order detector. From the measured spectrum and/or higher diffraction orders, a measurement of a property of the target can be calculated. See, e.g., Tinnemans at paragraphs [0038]-[0044]. However, the detected spectrum and higher diffraction orders of Tinnemans do not correspond to detection of an interference pattern, wherein interference pattern is formed by scattered light from the sample and non-scattered light from a light source.
Reply
Examination is under the broadest reasonable interpretation of the claim language, which is satisfied by a non-scattered light from a light source which hits a target samples and scattered. At least, the applicant agrees that Tinnemans discloses “a target is illuminated with rays of grazing incidence” corresponds to non-scattered light from a light source and diffraction from the target corresponds to “scattered light from the sample”. Examiner citied other parts [0065].
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Third Argument 
In addition to the foregoing, as noted above, the Applicant also submits that Tinnemans fails to disclose “performing digital holographic reconstruction” as recited in claim 1. In Tinnemans, phase retrieval of electric fields from a two-dimensional target is performed based on a set of intensity-only measurements. The phase retrieval uses beam propagation methods with the wave being propagated from an object to a detector. However, the phase retrieval algorithm of Tinnemans does not correspond to performing holographic reconstruction, because the phase retrieval is not based on interference patterns and does not take into account the interference between two wavefronts. Thus, the phase retrieval algorithm in Tinnemans is not used for “performing digital holographic reconstruction,” but is rather used for retrieving phase information for two-dimensional imaging of a target. Also, the algorithm in Tinnemans does not disclose to “change a three-dimensional scattering potential of the sample” or “calculating a data fidelity term being a difference between the received interference patterns and predicted interference patterns based on the three-dimensional scattering potential."
Reply 
Examination is under the broadest reasonable interpretation of the claim language. “performing digital holographic reconstruction … applies an iterative algorithm..  by calculating a data fidelity term being a difference between the received interference patterns and predicted interference patterns based on the three-dimensional scattering potential” (loss function that describes the difference between the modelled characteristic of the scattered radiation “predicted interference patterns based on the three-dimensional scattering potential” and the detected characteristic of the scattered radiation “the received interference patterns” [0200]-[0201]). More details about the mathematical model of the target structure and comparing the simulation results with those of a measurement [0035].
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Please note: The first interpretation that the step of reconstructing/presenting the three- dimensional imaging of a sample is not part of claim 1.
Claims 1-2, 6-8 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TINNEMANS et al. (US 20190107781 A1), hereinafter TINNEMANS.
Regarding claim 1,
TINNEMANS teaches a method for three-dimensional imaging of a sample (A metrology system for determining a characteristic of interest relating to at least one structure on a substrate [0195]-[0197]), said method comprising: 
receiving a plurality of interference patterns acquired using light- 5detecting elements for detecting incident light, wherein each interference pattern is formed by scattered light from the sample and non-scattered light from a light source (a phase retrieval, based on a “e.g., relatively lower quality” intensity measurement, which describes the interaction of target and illumination radiation in terms of electric field amplitude and phase [0065]), wherein the interference patterns are acquired using different angles between the sample and the light source (methods for introducing diversity include, for example, … changing the angle of incidence of the illumination on the target between measurements [0069]); 
performing digital holographic reconstruction (Example Phase Retrieval Algorithm [0116]-[0160]) on the received 10interference patterns (multiple images may be obtained in a single measurement “e.g., a measurement using more than one illumination condition.  e.g., a multi-wavelength measurement” or from diversity measurements [0116][0069]), wherein the digital holographic reconstruction applies an iterative algorithm (Greater accuracy or better guarantee of convergence may be obtained by using both diversity and imposing a prior target knowledge constraint and/or regularization [0117]) to change a three-dimensional scattering potential of the sample to improve a difference between the received interference patterns and predicted interference patterns based on the three-dimensional scattering potential (loss function that describes the difference between the modelled characteristic of the scattered radiation and the detected characteristic of the scattered radiation [0200]-[0201]); 
(the prior information term “i.e., regularization term” of the phase retrieval loss function, it is proposed to use an L1 norm [0122][0146]) regularization term (a loss function that comprises a sum of a data fidelity function and a prior knowledge regularization function [0201]), and wherein the iterative algorithm includes a forward-backward splitting method alternating (The optimization algorithm that may be used is a forward-backward based primal-dual algorithm.  The term forward-backward applies to the splitting of the loss function L … [0147]) between forward gradient descent on the data fidelity term and backward gradient descent “gradient decent [0120]” on the regularization term ([0147]).  
Please note: However the pre-amp mentioned three-dimensional imaging, it is not of patentable wait except on dependent claim 9, where it is mentioned on the body of the claim.Please 

Regarding claim 2,
TINNEMANS teaches all the features of claim 1, as outlined above.
TINNEMANS further teaches the iterative algorithm includes a primal-dual splitting method for reducing the regularization term ("primal-dual" [0147]).  

Regarding claim 6,
TINNEMANS teaches all the features of claim 1, as outlined above.
TINNEMANS further teaches wherein the regularization terms are set for reducing artifacts and shape distortion in the three-dimensional 20PATENTATTORNEY DKT NO.:AWA213reconstruction caused by a limited number of illumination angles and lack of phase information of a diffracted optical field ([0122][0146]).  

Regarding claim 7,
TINNEMANS teaches all the features of claim 6, as outlined above.
TINNEMANS further teaches wherein the regularization term 5comprises at least one of a L1 norm, a L2 norm, total variation or bound constraint (L1 norm [0122][0146]).  

Regarding claim 8,
TINNEMANS teaches all the features of claim 1, as outlined above.
TINNEMANS further teaches wherein the iterative algorithm is applied until a stopping criterion is met (steps 6-15 [0148]).  

Regarding claims 11 “CRM” and claim 12 “device” are rejected under the same reasoning as claim 1, where TINNEMANS teaches device and method ([0148][0195]; Fig. 3-6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Please note: the second interpretation that the three- dimensional imaging of a sample “pre-amp” is given a patentable weight on claim 1.
Claims 1-2 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over TINNEMANS in view of Winnik et al. (Julianna Winnik, Damian Suski, Tomasz Kozacki, “Comparative analysis of feedback methods in reconstruction algorithms for multiple-scattering holographic tomography", SPIE, US, vol. 11056, 21 June 2019), hereinafter Winnik.
Regarding claim 1,
TINNEMANS teaches a method for imaging of a sample (A metrology system for determining a characteristic of interest relating to at least one structure on a substrate [0195]-[0197]), said method comprising: 
receiving a plurality of interference patterns acquired using light- 5detecting elements for detecting incident light, wherein each interference pattern is formed by scattered light from the sample and non-scattered light from a light source (a phase retrieval, based on a “e.g., relatively lower quality” intensity measurement, which describes the interaction of target and illumination radiation in terms of electric field amplitude and phase [0065]), wherein the interference patterns are acquired using different angles between the sample and the light source (methods for introducing diversity include, for example, … changing the angle of incidence of the illumination on the target between measurements [0069]); 
performing digital holographic reconstruction (Example Phase Retrieval Algorithm [0116]-[0160]) on the received 10interference patterns (multiple images may be obtained in a single measurement “e.g., a measurement using more than one illumination condition.  e.g., a multi-wavelength measurement” or from diversity measurements [0116][0069]), wherein the digital holographic reconstruction applies an iterative algorithm (Greater accuracy or better guarantee of convergence may be obtained by using both diversity and imposing a prior target knowledge constraint and/or regularization [0117]) to change a three-dimensional scattering potential of the sample to improve a difference between the received interference patterns and predicted interference patterns based on the three-dimensional scattering potential (loss function that describes the difference between the modelled characteristic of the scattered radiation and the detected characteristic of the scattered radiation [0200]-[0201]); 
15wherein the iterative algorithm reduces a sum of a data fidelity term and a non-differentiable (the prior information term “i.e., regularization term” of the phase retrieval loss function, it is proposed to use an L1 norm [0122][0146]) regularization term (a loss function that comprises a sum of a data fidelity function and a prior knowledge regularization function [0201]), and wherein the iterative algorithm includes a forward-backward splitting method alternating (The optimization algorithm that may be used is a forward-backward based primal-dual algorithm.  The term forward-backward applies to the splitting of the loss function L … [0147]) between forward gradient descent on the data fidelity term and backward gradient descent “gradient decent [0120]” on the regularization term ([0147]).  
TINNEMANS did not explicitly teach a three-dimensional image representation of the sample.  
Winnik teaches a three-dimensional image representation of the sample (Reconstructing 3D representation of a biological sample, Abstract).  Well-known methods/application in the art.
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Winnik to the teachings of TINNEMANS. The motivation for such an addition would be to present a well-known methods/application in the art to enable measurement of three-dimensional refractive index distribution of transparent micro-objects “biological sample” by merging information from multiple transmitted waves corresponding to various illumination directions (Winnik, Abstract).

Regarding claim 2,
TINNEMANS and Winnik teaches all the features of claim 1, as outlined above.
TINNEMANS further teaches the iterative algorithm includes a primal-dual splitting method for reducing the regularization term ("primal-dual" [0147]).  

Regarding claim 6,
TINNEMANS and Winnik teaches all the features of claim 1, as outlined above.
TINNEMANS further teaches wherein the regularization terms are set for reducing artifacts and shape distortion in the three-dimensional 20PATENTATTORNEY DKT NO.:AWA213reconstruction caused by a limited number of illumination angles and lack of phase information of a diffracted optical field ([0122][0146]).  

Regarding claim 7,
TINNEMANS and Winnik teaches all the features of claim 6, as outlined above.
TINNEMANS further teaches wherein the regularization term 5comprises at least one of a L1 norm, a L2 norm, total variation or bound constraint (L1 norm [0122][0146]).  

Regarding claim 8,
TINNEMANS and Winnik teaches all the features of claim 1, as outlined above.
TINNEMANS further teaches wherein the iterative algorithm is applied until a stopping criterion is met (steps 6-15 [0148]).  

Regarding claim 9,
TINNEMANS and Winnik 
TINNEMANS did not explicitly teach forming a three-dimensional image representation of the sample.  
Winnik teaches forming a three-dimensional image representation of the sample (Reconstructing 3D representation of a biological sample, Abstract).  Well-known methods/application in the art.
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Winnik to the teachings of TINNEMANS. The motivation for such an addition would be to present a well-known methods/application in the art to enable measurement of three-dimensional refractive index distribution of transparent micro-objects “biological sample” by merging information from multiple transmitted waves corresponding to various illumination directions (Winnik, Abstract).

Regarding claim 10,
TINNEMANS and Winnik teaches all the features of claim 1, as outlined above.
TINNEMANS did not explicitly teach the sample is a three- dimensional organoid.  
Winnik teaches the sample is a three- dimensional organoid (Reconstructing 3D representation of a biological sample, Abstract). Well-known methods/application in the art. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Winnik to the teachings of TINNEMANS. The motivation for such an addition would be to present a well-known methods/application in the art to enable measurement of three-dimensional refractive index distribution of transparent micro-objects “biological sample” by merging information from multiple transmitted waves corresponding to various illumination directions (Winnik, Abstract).

Regarding claims 11 “CRM” and claim 12 “device” are rejected under the same reasoning as claim 1, where TINNEMANS teaches device and method ([0148][0195]; Fig. 3-6).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over TINNEMANS (and Winnik) in view of Shi et al. (Baoshun Shi, Qiusheng Lian, Xiaoyu Fan “PPR: Plug-and-play regularization model for solving nonlinear imaging inverse problems", SIGNAL PROCESSING, vol. 162, pages 83-96, September 2019), hereinafter Shi. 
Regarding claim 3,
TINNEMANS (and Winnik) teaches all the features of claim 1, as outlined above.
TINNEMANS did not explicitly teach a fast iterative shrinkage-thresholding algorithm, FISTA.  
Shi teaches a fast iterative shrinkage-thresholding algorithm, FISTA (Introduction with reference to [23], P. 84).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Shi to the teachings of TINNEMANS (and Winnik). The motivation for such an addition would be to leverage the advanced denoiser to improve the quality of reconstructed images (Shi, Introduction).

Regarding claim 4,
TINNEMANS (and Winnik) teaches all the features of claim 1, as outlined above.
TINNEMANS did not explicitly teach the forward gradient descent on the data fidelity term comprises solving a phase retrieval problem using Wirtinger derivatives.  
Shi teaches the forward gradient descent on the data fidelity term comprises solving a phase retrieval problem using Wirtinger derivatives (Recently, the Wirtinger gradient descent methods are popular in the Phase Retrieval regime. … Introduction with reference to [14][15], P. 83-84).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Shi to the teachings of TINNEMANS (and Winnik). The motivation for such an addition would be to improve the quality of reconstructed images using some reasonable regularization terms (Shi, Introduction).

Claims 5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over TINNEMANS (and Winnik) in view of Yurt et al. (US 20180181062 A1), hereinafter Yurt.
Regarding claim 5,
TINNEMANS teaches all the features of claim 1, as outlined above.
TINNEMANS did not explicitly teach the plurality of interference patterns comprises less than ten interference patterns.  
Yurt teaches the plurality of interference patterns comprises less than ten interference patterns (three interference patterns; [0106]; FIGS. 5A and 5B).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Yurt to the teachings of TINNEMANS (and Winnik). The motivation for such an addition would be to present a well-known method/application in the art  for the selection of the number of interference patterns merely results from a normal optimisation process especially when balancing between processing load and reconstruction quality (Yurt [0014])

Regarding claim 13,
TINNEMANS (and Winnik)  teaches all the features of claim 12, as outlined above.
TINNEMANS 
Yurt teaches a plurality of fixed light sources for illuminating the sample from the plurality of different angles (three light sources “102”, “104” and “106”; FIG. 2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Yurt to the teachings of TINNEMANS. The motivation for such an addition would be to present a well-known methods/application in the art especially advantageous if the object is moving or changing (Yurt [0048])

Regarding claim 14, is rejected under the same reasoning as claim 13, where a movable light source is an obvious alternative of multiple light source, specifically if the sample is not moving.

Regarding claim 15,
TINNEMANS (and Winnik)  teaches all the features of claim 12, as outlined above.
TINNEMANS did not explicitly teach wherein the device comprises a single image sensor for acquiring the plurality of interference patterns.
Yurt teaches wherein the device comprises a single image sensor for acquiring the plurality of interference patterns (110, Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Yurt to the teachings of TINNEMANS (and Winnik). The motivation for such an addition would be to present a well-known methods/application in the art to represent various types of image detectors/sensors (Yurt [0066])

Please note: claims 5 and 13-15 can be rejected using TINNEMANS, where claim 5 represents a well-known method/application for the selection of the number of interference patterns merely results from an optimisation between balancing between processing load and reconstruction quality, claims 13-14 .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419